REASONS FOR ALLOWANCE

Reply Under 37 CFR 1.111

The submission of the reply filed on 9/22/21 to the non-final Office action of 4/22/21 is acknowledged. Claims 1-9 and 12-22 are pending.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claim 1, and at least in part, because claim 1 recites the following limitations: “a second shaped body having a second fixing plate fixed to said door, a third hinge wing protruding from said second fixing plate opposite to said door, said third hinge wing having a terminal end substantially parallel to said second fixing plate and forming a housing space in said second shaped body”.
The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.
Furthermore, the Office agrees with the Applicant’s reasoning presented on pp. 7-9 of the aforementioned reply.

Any comments considered necessary by Applicant must be submitted no later than the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835